Case 09-20654-JNP                 Doc 338    Filed 01/30/19 Entered 01/30/19 16:19:03              Desc Main
                                            Document     Page 1 of 10


 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)
 Edmond M. George, Esquire
 Obermayer Rebmann Maxwell & Hippel LLP
 Woodland Falls Corporate Park
 200 Lake Drive East, Suite 110
 Cherry Hill, New Jersey 08002-1171
 (856) 795-3300
 Special Counsel for Chapter 7 Trustee, John W. Hargrave
 In re:
         LOCALBIZUSA, INC.,                                         Chapter 7

                  Debtor.                                           Case No. 09-20654 (JNP)
 LOCALBIZUSA, INC., by and through JOHN W.
 HARGRAVE, Chapter 7 Trustee,
                                                                    Adversary No. 14-1454 (JNP)
                     Plaintiff,
     v.
 THOMAS J. FREUND, et al.,

                     Defendants.

                                        CERTIFICATION OF SERVICE

 1.       I, Edmond M. George:
              represent the Plaintiff, John W. Hargrave, as chapter 7 Trustee of the estate of LocalBizUSA,
 Inc. in this matter.
              am the secretary/paralegal for ____________________, who represents the
          _______________ in this matter.
              am the ______________________ in this case and am representing myself.
 2.       On January 29, 2019, I sent a copy of the following pleadings and/or documents to the parties
          listed in the chart below:
                  1. Trustee’s Motion to Approve the Settlement among the Chapter 7 Trustee and Thomas J.
                     Freund, Louis Freedman, Ronald Citta, North American Marketing Tours, Inc. and
                     International Consulting and Management Group, LLC, and Notice of Motion;

                  2. Certification of John W. Hargrave, Chapter 7 Trustee and attached exhibits;

                  3. Proposed Order

                  4. Notice of Proposed Compromise or Settlement of Controversy.

 3.       I hereby certify under penalty of perjury that the above documents were sent using the
          mode of service indicated.
          Dated: January 30, 2019                            /s/ _Edmond M. George___________


                                                         1
 4834-7511-4886
    Case 09-20654-JNP       Doc 338      Filed 01/30/19 Entered 01/30/19 16:19:03              Desc Main
                                        Document     Page 2 of 10


                                               Relationship of                     Mode of Service
           Name and Address of Party          Party to the Case
                   Served
Christopher J. Stanchina                                                 Hand-delivered
Christopher J. Stanchina, Esquire LLC       Attorney for Thomas          Regular mail
222 New Road, Suite 206                           Freund                 Certified mail/RR
Linwood, NJ 08221                                                     X Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Francis Ballak, Esquire                                                  Hand-delivered
Goldenberg, Mackler, Sayegh, Mintz,          Attorney for Louis          Regular mail
Pfeffer, Bonchi & Gill, P.C.                     Freedman                Certified mail/RR
660 New Road, First Floor                                             X Other DNJ LBR 5005-1
Northfield, NJ 08225                                                 (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Steven J. Brog, Esquire                                                  Hand-delivered
Perskie Mairone Brog Barrera &              Attorney for Capaldi         Regular mail
Baylinson, P.C.                            Reynolds & Pelosi, P.A.       Certified mail/RR
1201 New Road, Suite 204                                              X Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
Linwood, NJ 08221
                                                                     rule if applicable)
Frank L. Cahill                             Member of Defendant          Hand-delivered
588 Lake Shore Drive                          Unique Billing             Regular mail
Parsippany, New Jersey 07054                  Solutions, LLC             Certified mail/RR
                                                                         Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Jeffrey Rosenberg                                                        Hand-delivered
37 Franklin St                              Member of Defendant          Regular mail
Verona, NJ 07044                              Unique Billing             Certified mail/RR
                                              Solutions, LLC             Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Ronald Citta                               Interested Party,             Hand-delivered
311 N. Douglas Ave                         Shareholder of NAMT           Regular mail
Margate, NJ 08402                          and Member of ICMG            Certified mail/RR
                                                                         Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Barry Frost, Esquire                       Formerly of Teich Groh        Hand-delivered
311 Whitehorse Ave. Suite A,               Debtor’s Bankruptcy           Regular mail
Hamilton, NJ 08610                         Counsel                       Certified mail/RR
                                                                         Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Becker Meisel LLC                          Former Counsel to the         Hand-delivered
Eisenhower Plaza II                        Debtor                        Regular mail
354 Eisenhower Parkway                                                   Certified mail/RR
Suite 1500                                                               Other DNJ LBR 5005-1
Livingston, NJ 07039-1023                                            (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)

                                                     2
     4834-7511-4886
    Case 09-20654-JNP           Doc 338    Filed 01/30/19 Entered 01/30/19 16:19:03           Desc Main
                                          Document     Page 3 of 10


                                                 Relationship of                  Mode of Service
           Name and Address of Party            Party to the Case
                Served

Globalsoft Digital Solutions                 Creditor                   Hand-delivered
371 Route 17 North                                                      Regular mail
Mahwah, NJ 07430-2128                                                   Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Kasen & Kasen                                Creditor                   Hand-delivered
Society Hill Office Park                                                Regular mail
Suite 3                                                                 Certified mail/RR
1874 E. Marlton Pike                                                    Other DNJ LBR 5005-1
Cherry Hill, NJ 08003-2038                                          (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Sharer Petree Brotz & Snyder                 Trustee’s Accountant       Hand-delivered
1103 Laurel Oak Road                                                    Regular mail
Suite 105B                                                              Certified mail/RR
Voorhees, NJ 08043-4376                                                 Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Giuliano, Miller & Co., LLC                  Creditor                   Hand-delivered
Berlin Business Park                                                    Regular mail
140 Bradford Drive                                                      Certified mail/RR
West Berlin, NJ 08091-9216                                              Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
LocalBizUSA, Inc.                            Debtor                     Hand-delivered
Metro Office Suites                                                     Regular mail
120 Wood Ave. South                                                     Certified mail/RR
Ste. 2021                                                               Other DNJ LBR 5005-1
Iselin, NJ 08830-2736                                               (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
North American Marketing Tours               Defendant                  Hand-delivered
c/o Eric A. Browndorf, Esq.                                             Regular mail
Cooper Levenson Law Offices                                             Certified mail/RR
1125 Atlantic Avenue                                                    Other DNJ LBR 5005-1
Atlantic City, NJ 08401-4812                                        (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Stark & Stark                                Creditor                   Hand-delivered
993 Lenox Drive                                                         Regular mail
Lawrenceville, NJ 08648-2389                                            Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Unique Billing Services, Inc.                Defendant                  Hand-delivered
40 Baldwin Road                                                         Regular mail
Parsippany, NJ 07054-2986                                               Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite


                                                         3
     4834-7511-4886
    Case 09-20654-JNP            Doc 338    Filed 01/30/19 Entered 01/30/19 16:19:03           Desc Main
                                           Document     Page 4 of 10


                                                  Relationship of                   Mode of Service
           Name and Address of Party             Party to the Case
                Served
                                                                     rule if applicable)

United States Trustee                         UST                        Hand-delivered
Office of the United States Trustee                                      Regular mail
One Newark Center                                                        Certified mail/RR
Suite 2100                                                               Other DNJ LBR 5005-1
Newark, NJ 07102-5235                                                (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Virtus Group, LLC                             Creditor                   Hand-delivered
352 Wall Street                                                          Regular mail
Princeton, NJ 08540-1517                                                 Certified mail/RR
                                                                         Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Anthony Buono                                 Creditor                   Hand-delivered
c/o Braverman Kaskey                                                     Regular mail
One Liberty Place                                                        Certified mail/RR
Philadelphia, PA 19103-4201                                              Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Anthony J. Bruno                              Creditor                   Hand-delivered
c/o John E. Kaskey, Esquire                                              Regular mail
1650 Market Street, 56th Floor                                           Certified mail/RR
Philadelphia, PA 19103-7337                                              Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Barbara Buono                                 Creditor                   Hand-delivered
c/o Braverman Kaskey                                                     Regular mail
One Liberty Place                                                        Certified mail/RR
Philadelphia, PA 19103-4201                                              Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Ceredian                                      Creditor                   Hand-delivered
P.O. Box 10989                                                           Regular mail
Newark, NJ 07193-0989                                                    Certified mail/RR
                                                                         Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)

Daniel Shaffer                                Creditor                   Hand-delivered
4890 Quill Court                                                         Regular mail
Palm Beach, FL 34685-3699                                                Certified mail/RR
                                                                         Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)




                                                         4
     4834-7511-4886
    Case 09-20654-JNP            Doc 338    Filed 01/30/19 Entered 01/30/19 16:19:03           Desc Main
                                           Document     Page 5 of 10


                                                  Relationship of                  Mode of Service
           Name and Address of Party             Party to the Case
                 Served
DeWitt & Ross                                 Creditor                   Hand-delivered
139335 Bishop’s Drive, Suite 300                                         Regular mail
Brookfield, WI 53005                                                     Certified mail/RR
                                                                         Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
DeWitt Ross & Stevens S.C.                    Creditor                   Hand-delivered
Sharon Galonski                                                          Regular mail
13935 Bishop’s Drive, Suite 300                                          Certified mail/RR
Brookfield, WI 53005-6605                                                Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Dr. Joseph Zeccardi                           Creditor                   Hand-delivered
c/o John E. Kaskey, Esquire                                              Regular mail
1650 Market Street, 56th Floor                                           Certified mail/RR
Philadelphia, PA 19103-7337                                              Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Dr. Lawrence F. Kienle                        Creditor                   Hand-delivered
c/o John E. Kaskey, Esquire                                              Regular mail
1650 Market Street, 56th Floor                                           Certified mail/RR
Philadelphia, PA 19103-7337                                              Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Dr. Lawrence Kienle                           Creditor                   Hand-delivered
CAPEHART & SCATCHARD, P.A.                                               Regular mail
8000 Midlantic Drive, Suite 300 S                                        Certified mail/RR
Mt. Laurel, NJ 08054-1549                                                Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Dr. Joseph Zeccardi                           Creditor                   Hand-delivered
c/o Bravererman Kaskey                                                   Regular mail
One Liberty Place                                                        Certified mail/RR
Philadelphia, PA 191-3-4201                                              Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)
Gil Jeffrey                                   Creditor                   Hand-delivered
42 Longview Avenue                                                       Regular mail
Randolph, NJ 07869-3006                                                  Certified mail/RR
                                                                         Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite
                                                                     rule if applicable)

Global Soft                                   Creditor                   Hand-delivered
371 State Rte. 17                                                        Regular mail
Mahwah, NJ 07430-2128                                                    Certified mail/RR
                                                                         Other DNJ LBR 5005-1
                                                                     (As authorized by the Court or by rule. Cite


                                                         5
     4834-7511-4886
    Case 09-20654-JNP           Doc 338    Filed 01/30/19 Entered 01/30/19 16:19:03           Desc Main
                                          Document     Page 6 of 10


                                                 Relationship of                  Mode of Service
           Name and Address of Party            Party to the Case
                Served
                                                                    rule if applicable)
ICMG                                         Defendant                  Hand-delivered
303 Dorchester Drive                                                    Regular mail
Egg Harbor Township, NJ 08234-7673                                      Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Jack Shaffer                                 Creditor                   Hand-delivered
96 Louis Drive                                                          Regular mail
Montville, NJ 07045-9050                                                Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Joseph Fiore                                 Creditor                   Hand-delivered
301 Promenade                                                           Regular mail
Edgewater, NJ 07020-2108                                                Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Lanciano & Associates                        Creditor                   Hand-delivered
2 N. Highway 31                                                         Regular mail
Pennington, NJ 08534-1624                                               Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Netcentric Computer Solutions                Creditor                   Hand-delivered
107 Georgia Road                                                        Regular mail
Freehold, NJ 07728-8039                                                 Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Richard J. Pepsny                            Creditor                   Hand-delivered
240 Maple Avenue                                                        Regular mail
Red Bank, NJ 07701-1731                                                 Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Solutions Inc.                               Creditor                   Hand-delivered
61 Princeton Highstown Road                                             Regular mail
Princeton Junction, NJ 08550-1120                                       Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)




                                                         6
     4834-7511-4886
    Case 09-20654-JNP           Doc 338    Filed 01/30/19 Entered 01/30/19 16:19:03           Desc Main
                                          Document     Page 7 of 10


                                                 Relationship of                  Mode of Service
           Name and Address of Party            Party to the Case
                 Served
State of Vermont                             Creditor                   Hand-delivered
109 State Street                                                        Regular mail
Montpelier, VT 05609-0002                                               Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Unique Billing Solutions LLC                 Defendant                  Hand-delivered
40 Baldwin Road                                                         Regular mail
Parsippany, NJ 07054-2986                                               Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Adam P. Wofse                                Creditor                   Hand-delivered
LaMonica Herst & Maniscalco, LLC                                        Regular mail
3305 Jerusalem Avenue, Suite 201                                        Certified mail/RR
Wantagh, NY 11793-2028                                                  Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Internal Revenue Service                     Creditor                   Hand-delivered
Centralized Insolvency Operations                                       Regular mail
P.O. Box 7346                                                           Certified mail/RR
Philadelphia, PA 19101-7346                                             Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Jerry Larson                                 Creditor                   Hand-delivered
40 Baldwin Road                                                         Regular mail
Parsippany, NJ 07054-2986                                               Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Joseph Fiore                                 Creditor                   Hand-delivered
6 Allen Road                                                            Regular mail
North Caldwell, NJ 07006-4606                                           Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Lawrence Kienle                              Creditor                   Hand-delivered
c/o POA Robert S. Lewis, Esq.                                           Regular mail
133 Algonquin Trail                                                     Certified mail/RR
Medford, NJ 08055-1425                                                  Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
NetcentricStrand Management                  Creditor                   Hand-delivered
61 Princeton Highstown Road                                             Regular mail
Princeton Junction, NJ 08550-1120                                       Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)


                                                         7
     4834-7511-4886
   Case 09-20654-JNP          Doc 338    Filed 01/30/19 Entered 01/30/19 16:19:03           Desc Main
                                        Document     Page 8 of 10


                                               Relationship of                  Mode of Service
           Name and Address of Party          Party to the Case
                Served

Robert Larson                              Creditor                   Hand-delivered
8 Northfield Court                                                    Regular mail
Hazlet, NJ 07730-1259                                                 Certified mail/RR
                                                                      Other DNJ LBR 5005-1
                                                                  (As authorized by the Court or by rule. Cite
                                                                  rule if applicable)
Stark & Stark                              Creditor                   Hand-delivered
P.O. Box 5315                                                         Regular mail
Princeton, NJ 08543-5315                                              Certified mail/RR
                                                                      Other DNJ LBR 5005-1
                                                                  (As authorized by the Court or by rule. Cite
                                                                  rule if applicable)
Alfred T. Giuliano                         Creditor                   Hand-delivered
Giuliano Miller & Co., LLC                                            Regular mail
Berlin Business Park                                                  Certified mail/RR
140 Bradford Drive                                                    Other DNJ LBR 5005-1
West Berlin, NJ 08091-9216                                        (As authorized by the Court or by rule. Cite
                                                                  rule if applicable)
Ioannis Primallis                          Creditor                   Hand-delivered
c/o Adam P. Wofse, Esq.                                               Regular mail
Lamonica Herbst & Maniscalco, LLP                                     Certified mail/RR
3305 Jerusalem Avenue, Suite 201                                      Other DNJ LBR 5005-1
Wantagh, NY 11793-2028                                            (As authorized by the Court or by rule. Cite
                                                                  rule if applicable)
John Primallis                             Creditor                   Hand-delivered
23 Wood Chase Lane                                                    Regular mail
Kinnelon, NJ 07405-3334                                               Certified mail/RR
                                                                      Other DNJ LBR 5005-1
                                                                  (As authorized by the Court or by rule. Cite
                                                                  rule if applicable)
Kleinbard Bell & Brecker                   Creditor                   Hand-delivered
One Liberty Place                                                     Regular mail
Philadelphia, PA 19103-4201                                           Certified mail/RR
                                                                      Other DNJ LBR 5005-1
                                                                  (As authorized by the Court or by rule. Cite
                                                                  rule if applicable)
Lenny Salerno                              Creditor                   Hand-delivered
6 Effingham Low Court                                                 Regular mail
Montville, NJ 07045-9305                                              Certified mail/RR
                                                                      Other DNJ LBR 5005-1
                                                                  (As authorized by the Court or by rule. Cite
                                                                  rule if applicable)




                                                      8
     4834-7511-4886
    Case 09-20654-JNP           Doc 338    Filed 01/30/19 Entered 01/30/19 16:19:03           Desc Main
                                          Document     Page 9 of 10


                                                 Relationship of                  Mode of Service
          Name and Address of Party             Party to the Case
                Served
North American Consulting & Marketing        Defendant                  Hand-delivered
555 New Jersey Avenue                                                   Regular mail
Absecon, NJ 08201-2441                                                  Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)

State of New Jersey                          Creditor                   Hand-delivered
Division of Employer Accounts                                           Regular mail
P.O. Box 245                                                            Certified mail/RR
Trenton, NJ 08646-0245                                                  Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Tele Solutions                               Creditor                   Hand-delivered
26760 Adams Road                                                        Regular mail
Los Gatos, CA 95033-8178                                                Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Virtus Group                                 Creditor                   Hand-delivered
221 Witherspoon Street                                                  Regular mail
Suite 201                                                               Certified mail/RR
Princeton, NJ 08542-3240                                                Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Anthony Bruno                                Creditor                   Hand-delivered
515 Pelham Road                                                         Regular mail
Cherry Hill, NJ 08034-2750                                              Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
Barbara Buono                                Creditor                   Hand-delivered
7 Dartmouth Court                                                       Regular mail
Marlton, NJ 08053-2810                                                  Certified mail/RR
                                                                        Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)
John W. Hargrave                             Chapter 7 Trustee          Hand-delivered
Law Offices of John W. Hargrave                                         Regular mail
117 Clements Bridge Road                                                Certified mail/RR
Barrington, NJ 08007-1803                                               Other DNJ LBR 5005-1
                                                                    (As authorized by the Court or by rule. Cite
                                                                    rule if applicable)




                                                         9
     4834-7511-4886
    Case 09-20654-JNP        Doc 338 Filed 01/30/19 Entered 01/30/19 16:19:03            Desc Main
                                    Document    Page 10 of 10


                                           Relationship of                   Mode of Service
          Name and Address of Party       Party to the Case
                Served
Thomas Freund                          Interested Party            Hand-delivered
Morowitz & Company, LLC                Defendant                   Regular mail
248 S. New York Road                                               Certified mail/RR
Galloway, NJ 08205-9648                                            Other DNJ LBR 5005-1
                                                               (As authorized by the Court or by rule. Cite
                                                               rule if applicable)
Jerome M. Larson Jr.                   Creditor                    Hand-delivered
29 E. Garfield Avenue                                              Regular mail
Atlantic Highlands, NJ 07716-1429                                  Certified mail/RR
                                                                   Other DNJ LBR 5005-1
                                                               (As authorized by the Court or by rule. Cite
                                                               rule if applicable)

Joseph Zaccardi                        Creditor                    Hand-delivered
93 Remsterville Road                                               Regular mail
Elmer, NJ 08318-2940                                               Certified mail/RR
                                                                   Other DNJ LBR 5005-1
                                                               (As authorized by the Court or by rule. Cite
                                                               rule if applicable)
Brian W. Hofmeister                    Former Counsel to the       Hand-delivered
Law Firm of Brian W. Hofmeister, LLC   Debtor                      Regular mail
3131 Princeton Pike                                                Certified mail/RR
Bldg. 5, Suite 110                                                 Other DNJ LBR 5005-1
Lawrenceville, NJ 08648-2201                                   (As authorized by the Court or by rule. Cite
                                                               rule if applicable)
Lawrence Kienle                        Creditor                    Hand-delivered
25 E. Continental Drive                                            Regular mail
Medford, NJ 08055                                                  Certified mail/RR
                                                                   Other DNJ LBR 5005-1
                                                               (As authorized by the Court or by rule. Cite
                                                               rule if applicable)




                                                  10
     4834-7511-4886
